Citation Nr: 0113889	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1983 to April 
1993.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant has argued during the pendency of this appeal, 
that his service connected headaches were frequent and severe 
enough to preclude maintaining employment.  This assertion is 
considered below, as severe economic inadaptability is a 
criterion for establishing a higher evaluation under the 
diagnostic criteria for evaluating his service connected 
headaches.  However, in the supporting brief submitted by his 
representative in April 2001, the representative contended 
that the combination of the appellant's service connected 
disabilities rendered him unemployable.  The RO has not had 
an opportunity to act upon this new claim for a total rating 
based on individual unemployability.  Thus, the Board refers 
the issue to the RO to take appropriate action with respect 
to this claim, as the Board does not have jurisdiction over 
this claim.  Absent a decision, a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction of the issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), 
Black v. Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 
Vet. App. 208 (1998). 


FINDING OF FACT

The appellant's headache disability is currently manifested 
by migraine-type headaches under fairly good control with 
some breakthrough headache activity that responds to 
medication and rest.


CONCLUSION OF LAW

Headaches are no more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.124a, 
Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for tension headaches was established in a 
May 1993 rating decision and the disability was assigned a 
noncompensable evaluation from separation from service.  The 
evaluation was recharacterized as headaches and increased to 
10 percent in 1996 and to 30 percent in 1998.  This appeal 
stems from a March 2000 rating decision that confirmed and 
continued the 30 percent evaluation.  The appellant contends 
that a 50 percent (maximum) evaluation is warranted.  He 
contends that he has severe headaches on the average of twice 
a week, which caused nausea, vomiting and blurred vision.  
After he took his medication it took 3-4 hours before he got 
any relief.  His headaches were severe enough and often 
enough to preclude him from maintaining employment.  Although 
his treating neurologist had indicated that the headaches 
were under fairly good control, he also documented 
breakthrough headache activity.  The appellant noted that 
since 1996, the dosage of his headache medication had been 
increased, which was a reflection of the increasing severity 
of the condition.  He stated that he did not claim that he 
had to leave work due to the severity of his headaches, but 
that the frequency of his headaches and the amount of 
medicine he took for them precluded maintaining gainful 
employment.  He was left with one choice: to not take the 
medication and be unable to function due to the severity of 
the headaches or; to take the medication and be unable to 
function due to the side effects of the medication.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in May 
2000, the appellant and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim for an increased rating.  
The appellant has been given actual notice of the rating 
criteria for migraine headaches.  The appellant and the 
representative were advised of the evidence that was obtained 
by the RO and the evidence to be provided by the claimant.  
The RO has made every reasonable effort to obtain relevant 
records adequately identified by the appellant.  Service 
medical records were obtained and associated with the claims 
folder.  The appellant identified treatment for his headaches 
by a fee-basis provider, and these treatment records were 
obtained.  A VA examination was conducted in February 2000 
and a copy of the report associated with the file.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  The 
appellant is competent to state that his condition is worse.  
However the training, experience, and objectivity of the 
medical personnel makes their findings more probative as to 
the extent of the disability.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant was being treated by a fee-basis neurologist.  
The physician wrote in July 1998 that he was treating the 
appellant for chronic cephalalgia.  It was felt to be of a 
migrainous variety, typically without aura.  He was currently 
on Amitriptyline 150 mg., Prozac 20 mg., and either Advil or 
Fiorinal for abortive therapy of break-through headaches.  
The current headache frequency was 3-4 times weekly with the 
headaches typically being more mild than they had been before 
he was stabilized on prophylactic medication.  He was 
followed on a regular basis.

May 1999 treatment notes indicated that the appellant was 
having occasional headaches that were treated with either 
Fiorinal or a brief nap.  The impression was common migraine 
under reasonably good control.  The current regimen was to be 
continued.  Amitriptyline was continued and he was to 
continue to use Tylenol, a brief rest, or Fioricet for acute 
headache.

The appellant submitted copies of a headache diary that began 
in October 1999.  He reported headaches on October 2, 5, 8, 
11, 15, 21, 27; November 4, 5, 11, 17, 25; December 2, 8, 9, 
13, 17, 22.  Most were accompanied by nausea and/or vomiting 
and lasted at least 2 hours.

He was seen again in November 1999 and reported headache 
about twice a week that responded to Fioricet.  He was in 
good general health overall.  The dose was Amitriptyline 150 
mg. at bedtime, and Fioricet as needed.  The impression was 
common migraine under fairly good control, but still with 
some breakthrough headache activity.  Amitriptyline was to be 
cautiously increased to 175 mg. at bedtime and the Fioricet 
was to be used as needed.  If he got to 175 mg. to 200 mg. of 
Amitriptyline and continued to have headache, an alternative 
agent might be considered.

A VA examination was conducted in February 2000.  The 
clinical records and the records from the appellant's 
treating neurologist were reviewed.  The appellant reported 
headaches that were quite severe, and had increased in 
severity and frequency over time.  He did not believe they 
were under good control.  They were associated with nausea 
and vomiting and some blurring of his vision.  Prior computed 
tomography scans of his brain had been normal.  On 
neurological evaluation his cranial nerves were all normal.  
Coordination and finger-to-nose test was normal.  He 
staggered on tandem gait and the Romberg test was equivocal.  
Vibratory sense was normal.  Sensitivity to light touch and 
pinprick was normal.  Pyramidal tracts were normal.  Deep 
tendon reflexes were symmetrical and hypoactive.  The 
headaches were thought to be most likely migraine.

The appellant's headache disability has been evaluated by 
analogy to migraine headaches.  Headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent evaluation.  Headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months warrant a 10 percent 
evaluation.  Headaches with less frequent attacks warrant a 
noncompensable evaluation.  38 C.F.R. § 4.124a; Diagnostic 
Code 8100 (2000).

The preponderance of the evidence is against a higher 
evaluation.  The appellant has described completely 
prostrating headaches, that lasted on average for more than 2 
hours, twice a week.  He and his representative have made an 
unsupported assertion that that these headaches precluded 
employment.  However, we assign more probative value to the 
evidence provided by the objective examiners in this case 
versus the subjective reports of the appellant, an interested 
party.  The treating neurologist has described the headaches 
as being under reasonably good or fairly good control.  He 
has also described them as occasional.  The appellant has 
some breakthrough headaches, but they responded to medication 
and rest over time.  Neurological examination has been almost 
entirely normal.  Objective evidence of completely 
prostrating and prolonged attacks has not been presented.  
Furthermore, objective evidence of severe economic 
inadaptability has not been presented.

The assigned rating reflects the current disability picture.  
The rating schedule is designed to compensate the current 
level of disability.  A prediction that the headache 
medication might be increased or changed some time in the 
future does not support a higher evaluation.  We hold that 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for headaches is 
adequate, and case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  No 
hospitalization for this disability has been shown and 
objective evidence of marked inference with employment has 
not been submitted.



ORDER

An increased rating for headaches is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 

